Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March2, 2010 with respect to the consolidated finan­cial statements, schedule, and internal control over financial reporting (which report does not include internal control over financial reporting over Computer Pro, Inc., dba CP Telecom, a wholly-owned subsidiary, whose financial statements reflect total assets and revenues constituting 4 and 3 percent, respectively, of the related consolidated financial statement amounts as of and for the year ended December31, 2009) in the Annual Report of
